Vooruies, J.
The plaintiffs allege in their petition that they sold to Mrs. Wa/rwick, a married woman, merchandize amounting to the sum of $1136 10, the payment of which was assumed by her husband and co-defendant, who executed in their favor for the amount thereof the two promissory notes declared upon, and which were duly protested at maturity. Whereupon they pray that the defendants may be condemned to pay them in solido the amount of said notes. ,
In the answer, the husband admits his liability, hut the wife denies specially that she is in any manner indebted or liable to the plaintiffs.
The District Court having rendered judgment in favor of the plaintiffs as prayed for, the wife, assisted by her husband, has appealed therefrom.
The record shows, that the notes sued upon, were given by the husband as alleged in the plaintiffs’ petition. It is neither alleged nor shown that the wife was ever separated in property from her husband, or that she had the administration of her paraphernalia. It is clear as the general rule that the debts contracted during the marriage enter into the partnership or community of *31gains, and must be acquitted out of the common fund; and it is immaterial whether contracted by the husband or wife. 0. 0. Art. 2871, 2372. The husband, as the head and master of the community, is alone liable and suable for the debts due by the community, the wife not being in any wise liable therefor.
It appears to us clear, under the pleadings and evidence in this case, that the plaintiffs were not entitled to a judgment against the appellant.
It is therefore ordered and decreed that the judgment of the District Court in favor of the plaintiffs against the appellant Mrs. Warwick be avoided and reversed at the appellees’ costs for the proceedings as to Mrs. Warwick in both courts, and that said plaintiffs’ demand against her be rejected.